Citation Nr: 1214544	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  04-41 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for elevated liver enzymes and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION


The Veteran served on active duty from August 1964 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board acknowledges that the most recent October 2010 remand requested that the AMC/RO issue a statement of the case (SOC) for the issues of entitlement to an increased initial disability rating in excess of 20 percent for peripheral neuropathy of the left and right upper extremities and entitlement to an increased initial disability rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremities.  In the remand, the Board explained that the February 2004 rating decision granted entitlement to service connection for peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities and assigned the aforementioned disability ratings.  The Board construed the August 2005 substantive appeal, wherein the Veteran stated that he was entitled to higher initial disability ratings, as a notice of disagreement (NOD) with the February 2004 rating decision.  Therefore, the Board remanded the issues so that a SOC could be issued.  However, upon review of the claims file, the RO noted that the NOD was not timely with respect to the February 2004 rating decision as the August 2005 substantive appeal was received more than 1 year after the mailing of the notice of the February 2004 rating decision.  See generally 38 U.S.C.A. §§ 7105 (b)(1) (notice of disagreement must be filed within one year of date of mailing of notice of rating decision), 7105(c) (unappealed rating decision is final) (West 2002); 38 C.F.R. §§ 20.200 (what constitutes an appeal), 20.302(a) and (b) (filing time for notice of disagreement and substantive appeal), 20.302(a) (without timely filed notice of disagreement an RO decision is final) (2011).  Therefore, the RO concluded that the Veteran's statement would be addressed as a claim for entitlement to increased disability ratings.  The Veteran was informed of this via the January 2012 notification letter.  Therefore, the Board finds that the RO is not in violation of Stegall v. West, 11 Vet. App. 268 (1998) as the issuance of a SOC would not be proper under the circumstances of this case.    

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the issue is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed April 1974 rating decision denied the Veteran's claim of entitlement to service connection for elevated liver enzymes.  

3.  Some of the evidence submitted subsequent to the April 1974 rating decision is new to the claims file and raises a reasonable possibility of substantiating the claim.

4.  Elevated liver function tests are laboratory findings and not a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  The April 1974 rating decision which denied the claim of service connection for elevated liver enzymes is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 20.1103 (2011).

2.  Some of the evidence received subsequent to the April 1974 rating decision is new and material and the claim of entitlement to service connection for elevated liver enzymes is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  As the Veteran does not have a current diagnosed disability of the liver, the criteria for service connection have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in July 2003 and December 2011 with respect to the claim for service connection for elevated liver enzymes.  Cumulatively, the letters addressed all of the notice requirements with respect to a claim for service connection.  Although the December 2011 letter was provided after the initial adjudication of the claim, the claim was subsequently readjudicated in a January 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

In addition, with respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Board remanded the Veteran's claim in January 2008 and October 2010, in part, to provide an appropriate notification letter in accordance with Kent v. Nicholson, id.  The record shows that the Veteran was sent an adequate notification letter in December 2011.  The December 2011 letter also explained that service connection for elevated liver enzymes was previously denied by the April 1974 rating decision.  The letter stated that new and material evidence was necessary to reopen the claim.  It was noted that the evidence must be in existence and be submitted to VA for the first time in order to be new and that the additional existing evidence must pertain to the reason the claim was previously denied in order to be considered material.  The letter further explained that new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  In addition, the letter specifically informed the appellant that the claim for service connection for elevated liver enzymes had been previously denied because there was no evidence of diagnosed liver disease.  Although the notice letter was provided after the initial adjudication of the claim in February 2004, the claim was subsequently readjudicated in a January 2012 supplemental statement of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  In any event, the Board has reopened the Veteran's claim for service connection for elevated liver enzymes.  Therefore, regardless of whether there was any defect with respect to Kent notice, no harm or prejudice to the appellant has resulted.  Consequently, the Board finds that VA has fulfilled its duty to notify and complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, and by affording a VA examination.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded a VA examination in December 2011.  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the treatment records in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided medical evidence to decide the issue on appeal.  The Board notes that the December 2011 examiner did not provide an etiological opinion, in terms of probability, as to whether the Veteran's elevated liver enzymes are causally or etiologically related to active service.  However the Board finds that such an opinion is not required in this case.  The examiner explained that the Veteran has mildly elevated liver function test results, but did not provide any clinical diagnosis.  In fact, the examiner explained that the Veteran did not have any constitutional symptoms related to the elevated liver function tests.  Therefore, as the Veteran does not have a clinically diagnosed disability, a medical opinion as to its etiology is not required.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for elevated liver enzymes was first denied by an April 1974 rating decision.  The Veteran was provided notification of the decision and of his appellate and procedural rights (1-4107 enclosure), but did not appeal the decision.  Therefore, the April 1974 rating decision is final.  38 C.F.R. § 20.1103.  The Board observes that the Veteran submitted an application to reopen his claim of entitlement to service connection for elevated liver enzymes in March 1989.  The Veteran was afforded a VA examination in June 1989.  The RO copy of the June 1989 denial of service connection is included in the claims file.  However, there is no evidence to show that the Veteran was provided notification of his appellate and procedural rights.  See 38 C.F.R. § 20.1103.  Therefore, the Board finds that the June 1989 rating decision is not final.  Nonetheless, the Veteran must present new and material evidence to reopen his claim for service connection for elevated liver enzymes as the April 1974 rating decision is final.  

The Veteran submitted a claim to reopen his previously denied claim for elevated liver enzymes in June 2003.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when 'new and material evidence' is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection was last denied by the April 1974 rating decision.  The RO explained that the Veteran's claim was denied because there was no evidence of liver disease.  The RO noted that the elevated enzyme readings are findings and not a diagnosis of a liver condition.   

The evidence associated with the claims file subsequent to the April 1974 rating decision includes VA treatment records, the Veteran's written statements, private treatment records, Dr. C.H.W.'s letter and VA examination reports.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 1974 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for elevated liver enzymes.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The Veteran's private physician, Dr. C.H.W. submitted a letter in March 1989 and explained that the Veteran had a "history of liver trouble."  The Board finds that the March 1989 letter from Dr. C.H.W. is 'new' in that it was not before the RO at the time of the April 1974 rating decision.  The letter is also 'material' as it relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran has a current diagnosed disability, and raises a reasonable possibility of substantiating the claim.  In this respect, the Court recently determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  Id.  The Board finds that the March 1989 letter is new and material evidence.  Thus, the claim of service connection for elevated liver enzymes is reopened.  38 C.F.R.        § 3.156(a).  

The Board finds that there is no prejudice to the appellant by the Board proceeding to address the merits of the claim.  As discussed above, VA has already met all notice and assistance obligations to the appellant.   Indeed, the RO reopened the Veteran's claim and denied the claim on the merits.  See January 2012 SSOC.  The Veteran has been offered the opportunity to submit evidence and argument on the merits of the issue on appeal, and he has done so.  See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for elevated liver enzymes.  

The Veteran has stated that his elevated liver enzymes and liver problems are related to his period of active service.  In a written statement attached to the October 2004 VA Form 9, the Veteran explained that he was placed on Isoniazid (INH) therapy during service which resulted in elevated liver function tests.  He explained that although the RO has denied the claim based on the fact that it is not a disability, he finds this to be inaccurate.  The Veteran asserted that he has read numerous studies that indicate that high liver enzymes indicate liver problems of many different kinds.  He also stated that he has scarring of his liver and kidneys.  

Here, the service treatment records show that the Veteran was placed on INH therapy due to PPT converter.  However, the September 1973 service treatment record noted that the Veteran was removed from INH due to increased liver function test results.   The January 1974 service treatment record shows that the Veteran was placed on INH for approximately 2 months at which time it was noted that he had increased liver function tests and INH was discontinued.  The increase in SGOT and SGPT were persistent.  Objectively, LFT's at the time of discharge physical were SGOT - 44 and SGPT - 78.  The examining physician reasoned that the elevated liver function test results were possibly secondary to INH therapy.  The separation examination report dated in January 1974 again noted that the Veteran was placed on INH due to PPD converter which resulted in elevated LFTs.  It was recommended that the liver function tests be followed by VA.

The Veteran was afforded a VA examination in March 1974.  The VA examiner listed the Veteran's medical history and noted that the Veteran's INH was discontinued during service due to abnormal liver function tests.  The remarks noted that the Veteran had a history of liver disease - with no medication.  

A March 1989 letter from Dr. C.H.W. noted that the Veteran had a "history of liver trouble since discharged from service."

The Veteran was afforded another VA examination in May 1989.  The VA examiner noted that due to a positive skin test for tuberculosis, the Veteran was placed on INH during service.  Subsequent to that and while on the INH, he developed abnormal liver function tests which have remained present since then.  He has had no significant symptoms associated with the elevated liver enzymes, but does have symptoms of illness and problems with his heart.  The impression was listed as ". . . By history, liver damage with resultant chronic elevation of liver enzymes and abnormality of liver function tests."  

The private treatment records and VA treatment records show consistent notations of elevated liver function tests.  However, no diagnosis has been attributed to these elevated findings.  Private treatment records dated in August 2002 and September 2002 show that the Veteran was taking Glucotrol XL (used to treat Diabetes Mellitus type II).  In a May 2004 statement, from S.K.R., the Veteran's wife stated that the Veteran has had high liver tests since prior to his discharge from the military until the present time.

The Veteran was afforded another VA examination in December 2011.  The VA examiner noted that the Veteran has mildly elevated liver enzymes of undetermined etiology.  The Veteran had mildly elevated liver enzymes (SGOT and SGPT) since 1973 when they were found to be elevated in service.  The levels have been stable since 2003.  The examiner stated that the Veteran was not on any medications that are liver sensitive.  The Veteran has no constitutional symptoms related to his elevated LFTs of undetermined etiology.  The examiner noted that the Veteran did not have signs or symptoms related to chronic or infectious liver disease.  In addition, the Veteran did not have signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The examiner explained that the Veteran's mildly elevated liver function tests have been present since 1973 and have been worked up in the past without the finding of an etiology.  They are stable and precede his diagnoses of diabetes type II and atherosclerotic heart disease.  Per pharmacology's review, none of his medications for either of the above service-connected diagnoses have any untoward liver effect.  The only exception is Simvistatin 10 mg/day but this was started long after his finding of mildly elevated liver function tests and his dose is very small.  His LFT values have been stable in the mild elevation ranges since 2003.  

In reviewing the medical evidence above, it is clear that the Veteran has had elevated liver function tests since his period of active service.  However, the most persuasive and competent evidence shows that the Veteran does not have liver disease or a diagnosed disability related to the elevated liver function tests.  The Board recognizes that the Veteran's private physician submitted a letter in 1989 noting that the Veteran had a "history of liver trouble."  However, Dr. C.H.W. did not provide any diagnosis or further elaboration regarding the Veteran's reported liver trouble.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In addition, the VA examinations of record dated in March 1974 and May 1989 noted impressions of a "history of liver trouble" and "liver damage," but did not provide any current diagnoses other than noting the Veteran's elevated liver function tests.  The Board finds that the most persuasive evidence of record with respect to whether the Veteran has a current disability is the December 2011 VA examination report.  The examiner reviewed the entire claims file and acknowledged that the Veteran had mildly elevated liver function tests, but did not provide a diagnosis and noted that the Veteran did not have any constitutional symptoms related to the elevated liver function tests.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).   Elevated liver function tests represent a laboratory finding and not a disability for VA purposes.  See, e.g., 61 Fed. Reg. 20440, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System) (stating VA's policy that service connection applies to diseases and the residuals of injury - not symptoms or clinical findings such as laboratory test results).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.             38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  A liver disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Therefore, the Veteran's statements regarding that he has a current disability does not constitute competent evidence.  Moreover, the Board finds that the December 2011 VA examiner's opinion is more persuasive than the Veteran's statements that he has a disability.  The examiner has medical expertise and determined that the Veteran did not have a diagnosed liver disorder based on review of the claims file and examination of the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  'Disability' means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a current diagnosis of a liver disorder, a preponderance of the evidence is against the Veteran's claim for service connection for elevated liver enzymes.  The benefit-of-the-doubt rule does not apply and the claim for service connection for elevated liver enzymes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for elevated liver enzymes is reopened; the appeal is granted to this extent only.

Entitlement to service connection for elevated liver enzymes is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


